

	

		III

		109th CONGRESS

		1st Session

		S. RES. 136

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Biden (for himself,

			 Mr. Sessions, and

			 Mr. Coburn) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating the month of May 2005 as

		  National Drug Court Month.

	

	

		Whereas

			 drug courts provide the focus and leadership for community-wide, antidrug

			 systems, bringing together public safety professionals and other community

			 partners in the fight against drug abuse and criminality;

		Whereas

			 the results of more than 100 program evaluations and at least 3 experimental

			 studies have yielded definitive evidence that drug courts increase treatment

			 retention and reduce substance abuse and crime among drug-involved adult

			 offenders;

		Whereas

			 the judges, prosecutors, defense attorneys, substance abuse treatment and

			 rehabilitation professionals, law enforcement and community supervision

			 personnel, researchers and educators, national and community leaders, and

			 others dedicated to the movement have had a profound impact within their

			 communities; and

		Whereas

			 the drug court movement has grown from the 12 original drug courts in 1994 to

			 1,621 operational drug courts as of December 2004: Now, therefore, be it

		

	

		That the Senate—

			(1)designates the month of May 2005 as

			 National Drug Court Month; and

			(2)encourages the people of the United States

			 and interested groups to observe the month with appropriate ceremonies and

			 activities.

			

